Cite as 2014 Ark. 11

                 SUPREME COURT OF ARKANSAS
                                       No.   CR-13-1006

ROLANDIS LARENZO CHATMON                           Opinion Delivered JANUARY 16, 2014

                   APPELLANT                       MOTION TO BE RELIEVED AS
                                                   COUNSEL; MOTION FOR
V.                                                 APPOINTMENT OF COUNSEL AND
                                                   EXTENSION OF BRIEF TIME
STATE OF ARKANSAS
                                   APPELLEE        MOTIONS GRANTED; BRIEFING
                                                   SCHEDULE ORDERED.


                                         PER CURIAM

       Appellant, Rolandis Larenzo Chatmon, was convicted in Faulkner County Circuit

Court of three counts of aggravated robbery and theft of property with a firearm enhancement

and was sentenced as a habitual offender to three consecutive sentences of life imprisonment

plus thirty years. Chatmon is represented on appeal by Karen Walker, a full-time public

defender. Ms. Walker now asks that she be relieved as counsel on the ground that she is

ineligible for compensation for services as appellate counsel.

       Arkansas Code Annotated section 19-4-1604(b)(2)(B) (Repl. 2007) provides that

persons employed as full-time public defenders who are not provided a state-funded secretary

are eligible to seek compensation for appellate work. Counsel here affirms that she is a

full-time public defender with a full-time, state-funded secretary. Under these circumstances,

she is not entitled to be paid for services in this appeal, and her request to be relieved is well

founded. See Rhodes v. State, 2009 Ark. 138, 297 S.W.3d 551 (per curiam).

       Therefore, we grant Ms. Walker’s motion to be relieved, and we grant Chatmon’s
                                  Cite as 2014 Ark. 11

request to appoint him counsel. We appoint attorney Mr. Bobby R. Digby II to represent

Chatmon and direct our clerk to set a new briefing schedule for the appeal.

      Motions granted; briefing schedule ordered.




                                            2